Citation Nr: 1204719	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-29 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial rating for diabetes mellitus, evaluated as 20 percent prior to April 8, 2010, and at 40 percent therefrom.

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.

3.  Entitlement to a separate rating for diabetic nephropathy.

4.  Entitlement to service connection for a left ankle disability, claimed as arthritis. 

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 3, 2005.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to November 1979.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from January 2004 and February 2008 rating decisions of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011, the Board remanded this case in order to schedule a Board hearing.  The Veteran withdrew her request for this hearing in a letter received in November 2011.

The evidence of record suggest that the Veteran's diabetes mellitus is complicated by nephropathy and microalbuminuria.  Under Note (1) of Diagnostic Code 7913, compensable complications of diabetes are entitled to separate evaluations.  As such, the Board has identified the issues as set forth on the title page.

The Board acknowledges 38 C.F.R. § 4.115, which prohibits separate ratings for disability from disease of the heart and any form of nephritis, because of the close interrelationships of cardiovascular disabilities.  Although the Veteran is already receiving a disability rating for hypertension, which is a cardiovascular disability and also a component of the rating criteria for renal dysfunction, the Board interprets the relevant rating criteria to allow for separate ratings for hypertension and nephropathy.  Specifically, conflicting terminology used in the fourth sentence of 38 C.F.R. § 4.115, Nephritis, creates an inherent ambiguity regarding the availability of separate ratings for these conditions which must be resolved in the Veteran's favor.  This sentence states that '[s]eparate ratings are not to be assigned for disability from disease of the heart and any form of nephritis, on account of the close interrelationships of cardiovascular disabilities.'  In this regard, Dorland's Illustrated Medical Dictionary (30th ed. 2003), defines hypertension as 'high arterial blood pressure' and cardiovascular as 'pertaining to the heart and blood vessels.'  Id. at 298, 889.  An artery is defined as 'a vessel through which the blood passes away from the heart to various parts of the body.'  Id. at 144.  Based on these definitions, hypertension is not a 'disease of the heart'; however, it is a condition of the blood vessels and thus qualifies as a 'cardiovascular disability.'

The Board finds support for its interpretation of 'disease of the heart' and 'cardiovascular disabilities' in VA's 1994 revision of § 4.115.  This revision provided for separate evaluations of hypertension or heart disease and nephritis where there is an absent kidney or where chronic renal disease has progressed to the point where regular dialysis is required.  59 Fed. Reg. 2523, 2527 (Jan. 18, 1994).  VA's originally proposed regulatory language stated that only coexisting heart disease would be provided a separate rating in these situations.  56 Fed. Reg. 61,216, 61,219 (proposed Dec. 2, 1991).  However, a commenter noted that use of the term 'heart disease' would exclude separate ratings for hypertension and recommended changing 'heart disease' to 'cardiovascular' so a separate evaluation for hypertension could be assigned in the noted situations.  59 Fed. Reg. at 2523.  VA agreed that the term 'heart disease' would not include hypertension; however, it stated that 'cardiovascular' would be 'too broad since it might be interpreted to include cardiovascular conditions unrelated to renal dysfunction.'  Id.  VA stated that it was instead revising the proposed language to specifically include both hypertension and heart disease as the coexisting disabilities that could be rated separately from nephritis in the situations noted.  Id.  Thus, this final rulemaking recognizes that 'cardiovascular disability' encompasses hypertension, but 'heart disease' does not.

Hence, the portion of the fourth sentence of § 4.115 that states '[s]eparate ratings are not to be assigned for disability from disease of the heart and any form of nephritis' indicates that hypertension could be separately rated from nephritis.  In contrast, the second clause states that separate ratings will not be assigned 'on account of the close interrelationships of cardiovascular disabilities,' which appears to indicate that hypertension could not be separately rated from nephritis.  It is therefore unclear whether hypertension can be rated separately from nephritis in situations other than when there is an absent kidney or where regular dialysis is required.  The Board concludes that this ambiguity should be resolved in the Veteran's favor and that the current evaluation for hypertension does not preclude a separate evaluation for diabetic nephropathy.

The issues of entitlement to a separate rating for diabetic nephropathy, entitlement to service connection for a left ankle disability, and entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 3, 2005, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 8, 2010, the Veteran's diabetes mellitus required medication, insulin, and a restrictive diet.

2.  As of April 8, 2010, the Veteran's diabetes mellitus required medication, insulin, a restrictive diet, and regulation of activities.

3.  The Veteran's hypertension is controlled by continuous medication and is otherwise characterized by diastolic pressure below 100 and systolic pressure at or below 180.


CONCLUSIONS OF LAW

1.  Prior to January 9, 2009, the criteria for an initial evaluation in excess of 20 percent for diabetes mellitus has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.119 Diagnostic Code 7913 (2011).

2.  From January 9, 2009, to April 7, 2010, the criteria for an evaluation of 40 percent, but no more, for diabetes mellitus has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.119 Diagnostic Code 7913 (2011).

3.  As of April 8, 2010, the criteria for an evaluation in excess of 40 percent for diabetes mellitus has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.119 Diagnostic Code 7913 (2011).

4.  The criteria for an initial rating in excess of 10 percent for service connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Diabetes Mellitus

In a February 2008 rating decision, the Veteran was granted service connection for type II diabetes mellitus, evaluated as 20 percent disabling, effective July 18, 2001.  She appealed that initial evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1999).  During the pendency of this appeal, that evaluation was increased to 40 percent, effective April 8, 2010.  Thus, this evaluation has been staged.  See id (allowing for assignment of different ratings for distinct periods of time since the effective date of the grant of service connection, based on the facts found, in initial rating claims).

After a review of the record, the Board finds that the more appropriate date for the staged increased is January 9, 2009.  Accordingly, the initial evaluation has been adjusted to reflect this new staging.  As a result, the Veteran's rating from January 9, 2009 to April 7, 2010, has been increased to 40 percent.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Diagnostic Code 7913 addresses diabetes mellitus.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

Prior to January 9, 2009

Throughout the appeals period, the medical and lay evidence of record consistently notes that the Veteran's diabetes was treated with medication and multiple daily injections of insulin.  See e.g., October 1999 Private Physician's Letter, October 2002 VA examination, VA Outpatient Treatment Records, January 2007 letter from VA Health Administration Service Chief.  Additionally, some of this evidence also specifically notes that the Veteran was prescribed a special diet to control her diabetes.  See e.g., Private Treatment Records dated November 2001, March 2010 letter from VA Staff Physician.  Thus, his disability picture is consistent with the criteria for the existing 20 percent evaluation.

Based on the evidence described above, the Veteran's symptoms do not meet the requirements for an initial evaluation in excess of the currently assigned 20 percent.  The Veteran has submitted several statements regarding the dosage and variety of medications and insulin with which she treats her diabetes.  Ultimately, however, the inquiry is only whether or not the Veteran's diabetes requires treatment with medication and insulin, not the specific quantities involved.  The Veteran's diabetes clearly requires both medication and insulin.  In order to warrant the next higher evaluation of 40 percent, the evidence must show that the diabetes also required regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The medical records from this time period do not show that any regulation of her activities was prescribed.  Indeed, the November 2002 VA examination notes that the Veteran specifically denied any restriction of her activities due to her diabetes, instead citing some limitations due to leg pain.  Likewise, the evidence of record during this time period does not show episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or twice monthly visits to a diabetic care provider.  See id.  As such, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent for the Veteran's diabetes prior to January 9, 2009.  See 38 C.F.R. § 4.7.

As of January 9, 2009

In her January 9, 2009, notice of disagreement, the Veteran stated that her treatment included regulation of activities as required.

In a letter dated April 8, 2010, the Veteran's VA doctor also noted the Veteran's regularly scheduled appointments every two to three months and that there was regulation of activities due to her diabetes mellitus.

Based on this additional evidence, the Board finds that the Veteran has met the criteria for a 40 percent evaluation as of January 9, 2009.  Specifically, the Board finds the statements made in the January 9, 2009, notice of disagreement to be competent and credible evidence of additional medical instructions related to the treatment of her diabetes.  Thus, as of January 9, 2009, the Veteran's diabetes is shown to require regulation of activities in addition to medication and insulin, consistent with a 40 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The evidence of record, however, still fails to show episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or twice monthly visits to a diabetic care provider, as required for a higher evaluation.  See id.  Thus, while the Board finds that the higher staged evaluation of 40 percent is appropriate as of January 9, 2009, at no time during the rating period on appeal has the diabetes been shown to warrant an evaluation in excess of that amount.

The Board has also considered whether the Veteran has additional compensable complications of diabetes as instructed by Note (1) to Diagnostic Code 7913.  38 C.F.R. § 4.119.  In this case, the evidence of record shows peripheral neuropathy of the bilateral lower extremities and nephropathy, but does not show diabetic retinopathy.  The Board notes that the February 2008 rating decision granted service connection for peripheral neuropathy of the bilateral lower extremities, each rated as 10 percent disabling, effective November 3, 2005.  The Veteran did not appeal this evaluation.  The issue of a separate evaluation for nephropathy is remanded below.  

Hypertension

In a February 2008 rating decision, the Veteran was granted service connection for hypertension, evaluated as 10 percent disabling, effective July 18, 2001.  The Veteran appealed that initial evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 7101, hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

Despite being prescribed medication to control her hypertension, the Veteran's blood pressure readings have fluctuated fairly significantly.  The evidence of record includes several blood pressure readings taken by both VAMC staff and private healthcare providers.  On several occasions these doctors have noted that her hypertension is uncontrolled or poorly controlled.  Throughout the pendency of the appeal, the Veteran's diastolic readings have ranged from 54 to 100 and her systolic readings have ranged from 100 to 180.  See records dated September 2003, August 2006, January 2005, and October 2001.  

In October 2002, the Veteran underwent a VA medical examination in conjunction with the underlying service connection claim.  At that time she was diagnosed with hypertension.  This was treated with medication, but was not adequately controlled.  Three blood pressure readings were taken at that time: 180/90, 178/90, and 180/92.  

In September 2007, the Veteran underwent another VA examination.  She reported experiencing chest pains when she forgot to take her blood pressure medication.  Three blood pressure readings were taken at that time: 139/75, 130/74, and 134/76.  

Based on the evidence described above, the Board finds that the evidence does not support assignment of the next-higher 20 percent evaluation for hypertension.  The blood pressure readings show neither diastolic readings predominately 110 or more nor systolic readings predominately 200 or more.  Therefore, a 20 percent evaluation is not warranted for any portion of the rating period on appeal.  

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities on appeal, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

Prior to January 9, 2009, an initial evaluation in excess of 20 percent for diabetes mellitus is denied.

From January 9, 2009, to April 7, 2010, an evaluation of 40 percent, but no more, for diabetes mellitus is granted.

As of April 8, 2010, an evaluation in excess of 40 percent for diabetes mellitus is denied.

An initial evaluation in excess of 10 percent for hypertension is denied.


REMAND

Left ankle arthritis

In a January 2004 rating decision, the RO denied a claim of service connection for left ankle arthritis.  The Veteran expressed disagreement with that determination in March 2004.  However, no statement of the case was ever issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Nephropathy

The evidence of record shows nephropathy and microalbuminuria related to the Veteran's diabetes.  See June 2007 VA staff physician letter.  However, the record does not contain sufficient information regarding the severity of these complications on the Veteran's kidney to determine whether they are compensable in degree- which would entitle the Veteran to a separate grant of service connection for such complications.  Therefore, an examination is necessary.

TDIU

In January 2009, the Veteran expressed her disagreement with the February 2008 rating decision, noting that she had been unable to work since her separation from service.  Therefore, the Veteran has filed a notice of disagreement with regard to the effective date of that issue.  See 38 C.F.R. § 20.201.  The Board observes that no statement of the case has been issued on this issue in response to the notice of disagreement.  Thus, the RO must issue such statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a nephrologist or other examiner with appropriate expertise for the purpose of determining the current severity of his nephropathy.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination. 

All tests and studies deemed necessary by the examiner should be performed.  The examiner should determine whether the Veteran has symptoms of renal dysfunction such as albumin (constant or recurring), hyaline and granular casts or red blood cells, edema (transient, slight, or persistent), anorexia, weight loss, limitation of exertion, or a definite or marked decrease in kidney function.

2.  Thereafter, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  Take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the January 2004 rating decision denying service connection for a left ankle disability.  The Veteran and her representative should be clearly advised of the need to file a substantive appeal if she wishes to complete an appeal from that determination.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

4.  Take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the February 2008 rating decision that granted a total rating based on individual unemployability due to service-connected disabilities (TDIU) as of November 3, 2005.  The Veteran and her representative should be clearly advised of the need to file a substantive appeal if she wishes to complete an appeal from that determination.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


